ORDER ON PETITION TO REHEAR
LEWIS, Judge.
Defendants have filed a petition to rehear which the Court has considered but found to be without merit.
We considered each of defendants’ arguments in the original Opinion. A petition to rehear which merely reargues petitioners’ original position will not be granted. Rule 39(a), Tennessee Rules of Appellate Procedure.
The proper office of a petition to rehear is to call the attention of the Court to matters which were overlooked in the original Opinion, not those matters which counsel supposes to have been overlooked or improperly decided after full consideration.
The instant petition does nothing more than reargue matters previously argued by counsel and considered by the Court. Accordingly, the petition to rehear is overruled.
TODD, P. J. (M. S.), and CANTRELL, J., concur.
ORDER ON “MOTION TO RECONSIDER”
LEWIS, Judge.
Defendants-appellants have filed a “MOTION TO RECONSIDER,” a motion unknown to the Tennessee Rules of Appellate Procedure. We will, however, treat the motion as a motion to rehear.
We most respectfully disagree with appellants’ contention that the two orders entered by this Court on April 19, 1982, are inconsistent.
This Court, in its Opinion filed March 26, 1982, assessed costs of the appeal to appel-lees. Thereafter, appellees filed a motion seeking to have this Court retax the costs to appellants. Appellants filed their motion seeking to recover cost of the transcript as recoverable cost under Rule 40, TRAP.
Orders were entered on April 19, 1982, denying appellees’ motion to retax the costs as being without merit and denying appellants’ motion to recover transcript cost on the ground that the single issue upon which appellants prevailed was not an issue in which a transcript of evidence or proceedings was required.
This Court is fully cognizant that Rule 40(c), TRAP, provides that “Recoverable costs on appeal include ..., the cost of a transcript of the evidence or proceedings
Rule 40(a) provides:
Except as otherwise provided by statute or these rules, if an appeal is dismissed, costs shall be taxed against the appellant unless otherwise agreed by the parties or ordered by the court; if a judgment is affirmed, costs shall be taxed against the appellant unless otherwise ordered; if a judgment is reversed, costs shall be taxed against the appellee unless otherwise ordered; if a judgment is affirmed or reversed in part, or is vacated, costs shall be allowed only as ordered by the appellate court.
Appellants take the position that since they prevailed on one issue, any and all costs are taxed against the appellees. The judgment in this case was affirmed in part, reversed in part, and remanded. Costs under these circumstances are allowed only as ordered by the Court. When our Opinion was filed in this cause on March 26, 1982, we did not have before us a bill for the cost of the transcript of evidence or proceedings nor a motion that the cost of the transcript of evidence or proceedings be taxed as a *300part of the costs. When appellants filed their motion that the cost of the transcript of evidence be taxed as a part of the costs to be paid by appellee, it was given due consideration and after due consideration, the Court was of the opinion that the cost of the transcript of evidence or proceedings should not be taxed as a part of the costs to be paid by appellees.
Appellants have also complained that the orders of April 19, 1982, were entered with the signature of only one of the members of this Court. Rule 22, TRAP, provides that a single judge of this Court may entertain and may grant or deny any request for relief that under the Tennessee Rules of Appellate Procedure may be sought by motion, except a motion to dismiss or otherwise finally dispose of an appeal.
Appellants’ motion is without merit and is dismissed with costs to appellants.
TODD, P. J. (M. S.), and CANTRELL, J., concur.